Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 and 6-11 of F. Cavani et al., App. No. 16/765,983 (Nov. 22, 2018) are pending, under examination and stand rejected.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 2-5 under 35 U.S.C. 103 over Aresta et al WO 2017/202955 (2017) in further view of Oser DE 4308120-A1 is withdrawn in view of Applicant’s cancellation of instant claims 2-5.    

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

§ 102(a)(1)/(2) Rejection over Aresta et al WO 2017/202955 (2017) (“Aresta”)

Rejection of claims 1 and 6-10 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Aresta et al WO 2017/202955 (2017) (“Aresta”) is maintained for the reasons given in the previous Office action.    

Aresta discloses a process for the preparation of carboxylic acids or derivatives thereof comprising the oxidation, with oxygen or oxygen containing gas, of unsaturated fatty acids or derivatives thereof in the presence of catalysts comprising mixed oxides of cerium and niobium, and optionally oxides of one or more metals selected from the group consisting of Cu, La, K, Bi.  Aresta at page 1, lines 5-10. 
Aresta further discloses that the cleavage of the carbon-carbon double bond of oleic acid and similar compounds usually requires a two- step process (oxidation to diol and oxidative cleavage of the latter).  Aresta at page 1, lines 21-22.  

In Example 8, Aresta discloses the catalytic cleavage of methyl oleate under O2 in presence of quaternary mixed oxides 2(CeO2)(Nb2O5)(CuO).  As discussed in the previous Office action, the Aresta Example 8 catalyst 2(CeO2)(Nb2O5)(CuO) meets the instant claim 1 recitation of “a heterogeneous catalyst comprising a copper oxide in supported form”, wherein CeO2 is the support.  Aresta further discloses the following with respect to Example 8.  

Mixture A, containing a small amount of polyunsaturated acids, was more readily oxidized than the mixture B (methyl oleate 96%; see Table 7). Indeed, although in both cases the conversion of unsaturated FAMEs was almost quantitative within 3 hours, in the case of mixture B the main part is still composed of epoxies and di-hydroxystearates which in the case of mixture A have already disappeared after 3 hours. The oxidation of Mixture A yielded 44% dicarboxylic acids after 3 hours. The DCAs yields decreased to 38% after 15 h, probably due to the decomposition of the alkyl chains.  The oxidation of mixture B yielded only 22-23%, but most of the mixture was still composed of partial oxidation products which could be further oxidized.  Therefore, mixture B requires longer reaction times.

Aresta at page 17, lines 15-21.  A fair reading of the above-reproduced portion of Aresta Example 8 leads to the following reaction summary.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale





Applicant’s Argument

Applicant argues that Aresta does not disclose “heterogeneous catalyst comprising a copper oxide in supported form, a copper ferrite or solid solutions between two metal oxides of Cu and Fe”.  This argument is not considered persuasive because as discussed above, Aresta Example 8 discloses 2(CeO2)(Nb2O5)(CuO), which is considered copper oxide supported on CeO2, which meets the claim limitation of “a copper oxide in supported form”.  Applicant has previously argued (see Applicant’s response of November 23, 2000) that Example 2 of Aresta is a mixed oxide of cerium, niobium, and copper, not a copper oxide supported by cerium oxide.  Aresta Example 2 discloses that:

Quaternary mixed oxides wherein x=2, y=1, z=1 were prepared by mixing 0,564g of CeO2, 0,436 g ofNb2O5 and 0,130 g of CuO. The oxides were milled at the solid state using HEM (700 rpm for 30 min at room temperature). The final mixture was calcined at 550 °C for 3h.

Aresta at page 9 (Example 2).  It is not seen how Aresta’s Example 2 catalyst does not fall within the meaning of “a heterogeneous catalyst comprising a copper oxide in supported form . . .  wherein the support of said copper oxide is . . . CeO2”.  Applicant states that the Aresta catalyst is a “mixed oxide” and appears to be arguing that a mixed oxide cannot be interpreted as the claimed “copper oxide in supported form”.  The Examiner notes that the instant specification defines “mixed oxides” at page 8, lines 18-22. But the instant specification does not provide a definition of “copper oxide in supported form” that excludes “mixed oxides”; note that the instant claim 1 preamble term “comprising” (as underlined above) allows for the inclusion of other components with the claimed “copper oxide in supported form”.   in summary, Applicant has not provided a 2 of the Aresta catalyst is not a support for copper oxide within the meaning of the instant claims so as to overcome the prima facie case of anticipation.  

Claim Objections

Claims Objections -- Duplicate Claims

Claim 10 is objected to as duplicative of claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  Applicant is advised that should claim 1 be found allowable, claim 10 will be rejected under 37 CFR 1.75 as being a substantial duplicate thereof.  Claim 10 adds no meaningful limitation to claim 1.  The only difference is that instant claim 10 recites “a catalyst comprising a supported copper oxide”, whereas instant claim 1 recites “a heterogeneous catalyst comprising a copper oxide in supported form”.  However, a supported catalysts is heterogeneous (i.e., does not dissolve in the reaction mixture) by definition.  As such, claims 1 and 10 appear to be substantial duplicates having only a slight difference in wording.   


Claim Rejections - 35 USC § 112(a) (AIA ), Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Relevant Citations to the MPEP

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP § 2163(I).  A satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. MPEP § 2163(I). However, that does not mean that all originally-filed claims have adequate written support. MPEP § 2163 I.  Although the subject claim terms are literally recited in the application as filed, the specification must still be examined to assess whether such an originally-filed claim has adequate written support.  MPEP § 2163 II(A)(3)(a)(ii).  

The written description requirement for the claimed genera may be satisfied through: (1) sufficient description of a representative number of species —by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics - so that one of skill in the art can ‘visualize or recognize’ the members of the genus suitable for use in the instant claims— i.e., structure or other physical and/or chemical properties); (2) by functional characteristics coupled with a known or disclosed correlation between function and structure; or (3) by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  MPEP § 2163 II(A)(3)(a)(ii).   

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. MPEP § 2163 II(A)(3)(a)(ii).  And for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species.  

The Instant Rejection

Claims 1 and 6-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that following claim 1 Markush genera: 

(1) “solid solutions between two metal oxides of Cu and Fe of variable composition”,

(2) “amorphous or polycrystalline oxide substrates”,

(3) “inorganic-organic sol-gel matrices”,

(4) “polymer matrices”,

(5) “polyfunctional resins”,

(6) “ion exchange resins”

(7) “ceramic supports”, and

(8) with respect to the supports of instant claim 1, the term “or a mixture of two or more thereof”.  

are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the full scope of these claim terms.  The primary reason underlying this rejection is that one of skill in the art cannot visualize or recognize members of these Markush genera based on the application as filed.  

The instant specification does not provide a single representative example of any of the above cited claim terms.  Neither the art of record nor the instant specification provides structure/activity/functional guidance with respect to the above claim terms for use with visualize or recognize’ the full scope of members with the subject genera. 

For example, with respect to the claim term “solid solutions between two metal oxides of Cu and Fe of variable composition” searches conducted failed to identify any references disclosing “solid solutions between two metal oxides of Cu and Fe”, nor are any such references of record in the instant application’s file.  The term “solid solution” with respect to metal oxides implies dispersion of metals within an oxide matrix.  See e.g., H. Chen et al., 6 Journal of Materials Chemistry A, 11129-11133 (2018); see also J. Vieten et al., 7 Energy Technology, 131-139 (2919) (published after the instant filing date).  However, the instant specification does not provide sufficient guidance regarding what species are encompassed by “solid solutions between two metal oxides of Cu and Fe of variable composition”, how to make or obtain such solid solutions, or any specific examples of such solid solutions.  As such, based on the guidance provided, one of skill in the art cannot ‘visualize or recognize’ the members of this genus suitable for use in the instant claims.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622